DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2018/0041688).

Regarding claim 1, Johnson discloses An electronic device (fig. 1) comprising:
an image sensor (106; fig. 1) configured to generate pixel data based on light received through a lens (104) that permits distortion where a captured image is compressed in a first direction (Lens is anamorphic; [0010]); and
an image signal processor (110; fig. 1) configured to perform re-mosaic processing (figs. 2, 2A; 8 pixel tile 150 is converted into two 2X2 tiles 180, 182; [0019]) on the generated pixel data for correcting distortion occurring in the first direction and to generate re-mosaiced pixel data ([0012]).

Regarding claim 21, Johnson discloses A digital camera (fig. 1) comprising:
a lens (104) that permits compression of incident light in a first direction (Lens is anamorphic; [0010]);
an image sensor (106; fig. 1) configured to generate pixel data based on the incident light received through a lens (fig. 1); and
an image signal processor (110; fig. 1) configured to generate re-mosaiced pixel data (figs. 2, 2A; 8 pixel tile 150 is converted into two 2X2 tiles 180, 182; [0019]) by decompressing the generated pixel data in the first direction (fig. 2A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-6, 10-11, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hwang (US 2018/0343404 A1).

Regarding claim 2, Johnson discloses everything claimed as applied above (see claim 1), in addition, however, Johnson, fails to explicitly disclose grouping pixels of the same color in the QCFA as one unit pixel using a microlens.  However, the examiner maintains that it was well known in the art to provide this, as taught by Hwang. 
In a similar field of endeavor, Hwang discloses wherein the image sensor includes a pixel array (210; fig. 2) comprising:
a first unit pixel (SP0; fig. 2) including a first plurality of sub-pixels ([0039]), a first color filter (Blue 320; figs. 2 and 5A), and a first micro lens (330a; fig. 5A);
a second unit pixel (SP1; fig. 2)  including a second plurality of sub-pixels ([0039]), a second color filter (green 320; figs. 2 and 5A), and a second micro lens (330a; fig. 5A); and
a third unit pixel (SP5; fig. 2) including a third plurality of sub-pixels ([0039]), a third color filter (Red 320; figs. 2 and 5A), and a third micro lens (330a; fig. 5a). 
Johnson teaches an image sensor having a color filter array using color filter pairs.  Hwang teaches an image sensor having a quad color filter array wherein 2X2 regions of the same color share a microlens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Johnson by applying the technique of Hwang to achieve the predictable result of obtaining depth and focus information as disclosed in Hwang ([0050]).

Regarding claim 3, Johnson and Hwang, the combination, discloses everything claimed as applied above (see claim 2), in addition, Johnson discloses, wherein the re-mosaic processing includes increasing a resolution of the pixel data in the first direction (The instant application considers converting the non-Bayer format to a Bayer format to be increasing the resolution as seen in instant fig. 3.  Therefore, as Johnson converts the pixel array from a color pair array to a Bayer array, the re-mosaiced image can be considered to be increased in resolution; figs. 2,2A).

Regarding claim 5, Johnson discloses everything claimed as applied above (see claim 1), in addition, however, Johnson, fails to explicitly disclose grouping pixels of the same color in the QCFA as one unit pixel sharing a floating diffusion.  However, the examiner maintains that it was well known in the art to provide this, as taught by Hwang. 
In a similar field of endeavor, Hwang discloses wherein the image sensor includes a pixel array (210; fig. 2) comprising:
a first unit pixel (SP0; fig. 2) including a first plurality of sub-pixels ([0039]) sharing a first floating diffusion region (FD4; fig. 7) and a first color filter (Blue 320; figs. 2 and 5A);
a second unit pixel (SP1; fig. 2) including a second plurality of sub-pixels ([0039]) sharing a second floating diffusion region (FD5; fig. 7) and a second color filter (green 320; figs. 2 and 5A); and
a third unit pixel (SP5; fig. 2) including a third plurality of sub-pixels ([0039]) sharing a third floating diffusion region (FD1; fig. 7) and a third color filter (Red 320; figs. 2 and 5A). 
Johnson teaches an image sensor having a color filter array using color filter pairs.  Hwang teaches an image sensor having a quad color filter array wherein 2X2 regions of the same color share a microlens and floating diffusion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Johnson by applying the technique of Hwang to achieve the predictable result of obtaining depth and focus information as disclosed in Hwang ([0050]).

Regarding claim 6, it recites similar limitations to claim 3 and is therefore rejected for the same reasons as stated above (see claim 3).

Regarding claim 10, Johnson discloses An electronic device (fig. 1) comprising:
an image sensor (106; fig. 1) configured to generate pixel data based on light received through a lens (104) that permits distortion where a captured image is compressed in a first direction (Lens is anamorphic; [0010]); and
an image signal processor (110; fig. 1) configured to perform re-mosaic processing (figs. 2, 2A; 8 pixel tile 150 is converted into two 2X2 tiles 180, 182; [0019]) on the generated pixel data for correcting distortion occurring in the first direction and to generate re-mosaiced pixel data ([0012]).
However, Johnson, fails to explicitly disclose grouping pixels of the same color in the CFA as one unit pixel sharing a floating diffusion.  However, the examiner maintains that it was well known in the art to provide this, as taught by Hwang. 
In a similar field of endeavor, Hwang discloses wherein the image sensor includes a pixel array (210; fig. 2) comprising:
a first unit pixel (SP0; fig. 2) including a first plurality of sub-pixels ([0039]) sharing a first floating diffusion region (FD4; fig. 7) and a first color filter (Blue 320; figs. 2 and 5A);
a second unit pixel (SP1; fig. 2) including a second plurality of sub-pixels ([0039]) sharing a second floating diffusion region (FD5; fig. 7) and a second color filter (green 320; figs. 2 and 5A); and
a third unit pixel (SP5; fig. 2) including a third plurality of sub-pixels ([0039]) sharing a third floating diffusion region (FD1; fig. 7) and a third color filter (Red 320; figs. 2 and 5A). 
Johnson teaches an image sensor having a color filter array using color filter pairs.  Hwang teaches an image sensor having a quad color filter array wherein 2X2 regions of the same color share a microlens and floating diffusion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Johnson by applying the technique of Hwang to achieve the predictable result of obtaining depth and focus information as disclosed in Hwang ([0050]).

Regarding claim 11, it recites similar limitations to claim 3 and is therefore rejected for the same reasons as stated above (see claim 3).

Regarding claim 22, Johnson discloses everything claimed as applied above (see claim 21), in addition, Johnson discloses wherein the image signal processor is configured to re-mosaic sub-pixels of the first, second and third pluralities to be adjacent to each other in only the first direction (8 pixel tile 150 is converted into two 2X2 tiles 180, 182; figs. 2, 2A) 
However, Johnson, fails to explicitly disclose grouping pixels of the same color in the CFA as one unit pixel sharing a floating diffusion.  However, the examiner maintains that it was well known in the art to provide this, as taught by Hwang. 
In a similar field of endeavor, Hwang discloses the image sensor (210; fig. 2) comprising:
a first unit pixel (SP0; fig. 2) including a first plurality of sub-pixels ([0039]) sharing a first floating diffusion region (FD4; fig. 7);
a second unit pixel (SP1; fig. 2) including a second plurality of sub-pixels ([0039]) sharing a second floating diffusion region (FD5; fig. 7); and
a third unit pixel (SP5; fig. 2) including a third plurality of sub-pixels ([0039]) sharing a third floating diffusion region (FD1; fig. 7). 
Johnson teaches an image sensor having a color filter array using color filter pairs.  Hwang teaches an image sensor having a quad color filter array wherein 2X2 regions of the same color share a microlens and floating diffusion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Johnson by applying the technique of Hwang to achieve the predictable result of obtaining depth and focus information as disclosed in Hwang ([0050]).

Claim(s) 4, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hwang further in view of Tachi (US 2014/0253808 A1).

Regarding claim 4, Johnson and Hwang, the combination, discloses everything claimed as applied above (see claim 3), however, the combination, fails to explicitly disclose the specifics of the re-mosaic processing.  However, the examiner maintains that it was well known in the art to provide this, as taught by Tachi. 
In a similar field of endeavor, Tachi discloses wherein the image signal processor performs the re-mosaic processing based on at least a portion of pixel data having a same type from among the pixel data (G interpolation for RB locations; S152; fig. 3).
The combination teaches re-mosaic processing.  Tachi teaches a re-mosaic processing algorithm which performs re-mosaicing based on a portion of pixel data having a same type from among the pixel data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed re-mosaicing algorithm of the combination with the re-mosaicing algorithm of Tachi to achieve the predictable result of generating a Bayer image from a non-Bayer image.

Regarding claim 7, it recites similar limitations to claim 4 and is therefore rejected for the same reasons as stated above (see claim 4).

Regarding claim 12, it recites similar limitations to claim 4 and is therefore rejected for the same reasons as stated above (see claim 4).




Claim(s) 8-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Hwang further in view of Official Notice further in view of Ryu (WO 2020/111441 A1).

Regarding claim 8, Johnson and Hwang, the combination, discloses everything claimed as applied above (see claim 5), in addition, Johnson discloses wherein the re-mosaic processing includes increasing a resolution of the pixel data in the first direction (figs. 2, 2A).
However, the combination fails to disclose binning, as taught by Ryu.
In a similar field of endeavor, Ryu discloses wherein the image signal processor performs…binning (Image data 20; fig. 5) on at least a part of pixel values output from sub-pixels constituting each unit pixel.
Johnson teaches re-mosaicing.  Ryu teaches re-mosaicing by adding a binned value to the original pixel value.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Johnson by applying the technique of Ryu to achieve the predictable result of improving image capture in low light as disclosed in Ryu ([5]).
However, Johnson fails to explicitly disclose that the binning is digital binning.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
The combination teaches binning.  Binning in the digital domain is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the undisclosed type of binning with digital binning to achieve the predictable result of improving the signal to noise ratio.

Regarding claim 9, Johnson, Hwang, Ryu, and Official Notice, the combination, discloses everything claimed as applied above (see claim 8), however, the combination, fails to explicitly disclose re-mosaicing based on pixel data obtained from digital binning.  However, the examiner maintains that it was well known in the art to provide this, as taught by Ryu. 
In a similar field of endeavor, Ryu discloses wherein the image signal processor performs the re-mosaic processing (fig. 6) based on at least a portion of pixel data having a same type from among pixel data obtained as a result of the…binning (Binning is performed on the original pixel data 10 to arrive at pixel data 20; [78]. The binned pixel data 20 is then combined with the original pixel data 10 to generate fused image data 30; fig. 5. The fused image data 30 is then converted into a Bayer format using re-mosaicing; fig. 6; [94];  Therefore, the re-mosaic processing is based on pixels Gr’, B’, R’, Gb’ which are obtained as a result of binning.).
The combination teaches performing re-mosaicing.  Ryu teaches performing re-mosaicing based on a binning operation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the re-mosaicing operation of the combination with the re-mosaicing operation of Ryu to achieve the predictable result of improving image capture in low light as disclosed in Ryu ([5]).
However, the combination fails to explicitly disclose that the binning is digital binning.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
The combination teaches binning pixels in a QCFA arrangement.  Binning in the digital domain is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the undisclosed type of binning with digital binning to achieve the predictable result of improving the signal to noise ratio.


Regarding claim 13, it recites similar limitations to claim 8 and is therefore rejected for the same reasons as stated above (see claim 8).
	
	
Regarding claim 14, it recites similar limitations to claim 9 and is therefore rejected for the same reasons as stated above (see claim 9).


Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Official Notice.

	
Regarding claim 15, Johnson discloses A method of processing signals output from an image sensor which includes a first unit pixel (Red color pixel pair; 126; fig. 1) including a first plurality of sub-pixels and a first color filter (R; fig. 6), a second unit pixel (Green color pixel pair in the upper right of 126; fig. 1) including a second plurality of sub-pixels and a second color filter (G), and a third unit pixel (Blue pixel pair; 126; fig. 1) including a third plurality of sub-pixels and a third color filter (B), the method comprising:
obtaining pixel values from the plurality of sub-pixels, based on light received through a lens that permits distortion where a captured image is compressed in a first direction (Lens 104 is anamorphic; [0010])…
generating re-mosaiced pixel data by performing re-mosaic processing (figs. 2, 2A) on the pixel data for correcting distortion occurring in the first direction.
However, Johnson fails to explicitly disclose correlated double sampling.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
Johnson teaches generating pixel data in a non-Bayer array and then re-mosaicing the pixel data.  Correlated double sampling (CDS) circuits are well-known to be provided within image sensors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve Johnson by applying the technique of providing a CDS circuit in the image sensor to achieve the predictable result of reducing noise.

	Regarding claim 16, it recites similar limitations to claim 3 and is therefore rejected for the same reasons as stated above (see claim 3).

	
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Official Notice further in view of Tachi.

	Regarding claim 17, it recites similar limitations to claim 4 and is therefore rejected for the same reasons as stated above (see claim 4).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Official Notice further in view of Ryu (WO 2020/111441 A1).

Regarding claim 18, Johnson and Official Notice, the combination, discloses everything claimed as applied above (see claim 15), however, the combination, fails to explicitly disclose binning before generating the re-mosaiced pixel data.  However, the examiner maintains that it was well known in the art to provide this, as taught by Ryu. 
In a similar field of endeavor, Ryu discloses performing…binning on at least a part of pixel values output from sub-pixels constituting each unit pixel, before generating the re-mosaiced pixel data (The remosaiced pixel data 40 is generated from fused pixel data 30 which is generated from binned pixel data 20; figs. 5-6).
The combination teaches performing re-mosaicing.  Ryu teaches performing re-mosaicing based on a binning operation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the re-mosaicing operation of the combination with the re-mosaicing operation of Ryu to achieve the predictable result of improving image capture in low light as disclosed in Ryu ([5]).
However, the combination fails to explicitly disclose that the binning is digital binning.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
The combination teaches binning pixels in a QCFA arrangement.  Binning in the digital domain is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to substitute the undisclosed type of binning with digital binning to achieve the predictable result of improving the signal to noise ratio.

Regarding claim 19, it recites similar limitations to claim 3 and is therefore rejected for the same reasons as stated above (see claim 3).
	
	
	
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Official Notice further in view of Ryu further in view of Tachi.

Regarding claim 20, it recites similar limitations to claim 4 and is therefore rejected for the same reasons as stated above (see claim 4).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okamura (US 2021/0217134 A1) teaches a re-mosacing process (figs.1-4).
	Liu et al. (US 11,854,553 B1) teaches a re-mosaicing process (fig. 6) in an imaging system using an ultra-wide lens (7:3-4).
	Feng et al. (US 2021/0390747 A1) teaches a re-mosaicing process (fig. 4A).
	Chuang et al. (US 2020/0294191 A1) teaches a re-mosaicing process (fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        7/28/2022